DETAILED ACTION

Claims status
In response to the application/amendment filed on 05/18/2022, claims 1-3, 5-18, and 20-22 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-3, 5-18, and 20-22 are found to be allowable. Claims 1-3, 5-18, and 20-22 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“A method comprising: initiating wireless transmission of a first data frame of data designated for wireless transmission, the wireless transmission of the first data frame being via a first wireless signal packet configured to carry the data of the first data frame; in response to the first data frame having a lower transmission priority than a second data frame scheduled for wireless transmission, directing termination of the wireless transmission of the first data frame via the first wireless signal packet prior to wireless transmission, via the first wireless signal packet, of all of the data of the first data frame; and directing, in response to termination of transmission of the first data frame, wireless transmission of a termination signal, the termination signal indicating that transmission of the first data frame via the first wireless signal packet terminated prior to completion of transmission of all of the data of the first data frame via the first wireless signal packet.” in combination with other claim limitations as specified in claims 1-3, 5-18, and 20-22.
With respect to claim 1, the closest prior art Rico Alvarino teaches the method of transmitting the first UL transmission based on the received grant indicated by the base station. Rico Alvarino’s figure 4 further teaches the process to determine whether or not to terminate the first UL transmission based on the received grant prior to the next UL transmission. At step 416, the UE determines to terminate the remaining scheduled repetitions of the first UL transmission.
Another closest prior art, Kudo et al., further discloses the termination signal/command based on the obtained grant of the transmission.
Neither Rico Alvarino nor Kudo nor in combination teaches “in response to the first data frame having a lower transmission priority than a second data frame scheduled for wireless transmission, directing termination of the wireless transmission of the first data frame via the first wireless signal packet prior to wireless transmission, via the first wireless signal packet, of all of the data of the first data frame." 
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to independent claims 1-3, 5-18, and 20-22 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/            Primary Examiner, Art Unit 2416